DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Preliminary Amendment filed on 09/10/20.  Accordingly, claims 1-18 are currently pending.
REASONS FOR ALLOWANCE
Claims 1-18 are allowed.
References 6810028, 20180287688, 20160080138, 20020039347 and 6836518 are cited because they are pertinent to adaptive synchronization for linear demodulation.
The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art of record teaches or suggests an adaptive synchronization device for demodulating a signal in linear modulation, as claimed.
The claim recites the claim limitations “at least one first sub-module (Fn) arranged to deliver a first output signal (y) from the input signal (x) received at a period (T) less than the value (1/B) with (B) the bandwidth of the input signal (x), the first sub-module (Fn) is capable of compensating a transmission delay of the input signal (x) by estimation of the propagation delay (t) between a transmitter and a receiver of a transmission medium”, “at least one second sub-module (Fu) arranged to deliver an instant corrective (δτ) to be applied to the current estimation of the delay (τ), from an error term (w) defining the decision error of the device and the influence of the processings downstream of the first sub-module (F)”, “at least one first sub-module (Hn) arranged to deliver a second output signal (z) at the rhythm (T) estimating a i), the at least one first sub-module able to be reduced to the identity; the at least one first sub-module is configured to adapt the rate at an output of the at least one first sub-module to one sample per symbol”; and “at least one second sub-module (Hp) configured to deliver the error term (w) by application of a correction to an error term (v) for estimation of symbols to consider the influence of the processings included in the first sub-module (Hn), the at least one second sub-module able to be reduced to the identity”.  Said claim limitations have been interpreted under 35 U.S.C 112(f) because the claim limitations use generic place holders “first sub-module (Fn)”, “second sub-module (Fu)”, “first sub-module (Hn)” and “second sub-module (Hp)”, respectively, that each generic place holder is coupled with the functional language without sufficient structure to perform the recited function and the generic place holder ins not preceding by a structure modifier.  In light of specification of the instant application, each claim limitation can refer to a structure comprising hardware or combination of hardware and software.
None of prior art of record teaches or suggests an adaptive synchronization device for demodulating a signal in linear modulation, as claimed, wherein the adaptive synchronization device comprises “first sub-module (Fn)”, “second sub-module (Fu)”, “first sub-module (Hn)” and “second sub-module (Hp)” with such respective structures, in mutual associations with other limitations recited in the claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG PHU/
Primary Examiner
Art Unit 2632